Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 1 of 14 PageID #: 19471



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



  FRACTUS, S.A.,
                                              JURY TRIAL DEMANDED
             Plaintiff,
       v.

  AT&T MOBILITY LLC,                          Case No. 2:18-cv-00135-JRG
       Defendant.                                    LEAD CASE

  SPRINT COMMUNICATIONS
  COMPANY, L.P., ET AL.,                      Case No. 2:18-cv-00136-JRG
       Defendants.

  T-MOBILE US, INC. ET AL.,
                                              Case No. 2:18-cv-00137-JRG
       Defendants.

  VERIZON COMMUNICATIONS INC.
  ET AL.,                                     Case No. 2:18-cv-00138-JRG
        Defendants.

  COMMSCOPE TECHNOLOGIES LLC &
  CELLMAX TECHNOLOGIES AB,
       Defendant-Intervenors.

              DEFENDANTS AND DEFENDANT-INTERVENORS’
   MOTION TO STRIKE DECLARATION OF DR. STUART LONG IN SUPPORT OF
           PLAINTIFF FRACTUS, S.A.’S CLAIM CONSTRUCTIONS
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 2 of 14 PageID #: 19472




                                                 TABLE OF CONTENTS

 I.     INTRODUCTION .............................................................................................................. 1
 II.    BACKGROUND ................................................................................................................ 2
 III.   ARGUMENT...................................................................................................................... 3
        A.        A PARTY MAY NOT RELY UPON NEW EXPERT TESTIMONY DISCLOSED FOR
                  THE FIRST TIME WITH THE PARTY’S CLAIM CONSTRUCTION BRIEF. ............. 4
        B.        FRACTUS VIOLATED P.R. 4-3(B) BY RELYING ON THE SECOND LONG
                  DECLARATION. ............................................................................................................... 4
        C.        FRACTUS’S LATE DISCLOSURE WAS NOT JUSTIFIED AND PREJUDICES
                  DEFENDANTS. ................................................................................................................. 5
 IV.    CONCLUSION................................................................................................................... 5




                                                                     i
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 3 of 14 PageID #: 19473




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)
 CASES

 Lodsys, LLC v. Brother Int’l Corp.,
    No. 2:11-CV-90-JRG, 2013 WL 6442185 (E.D. Tex. Mar. 12, 2013)..............................1, 3, 4

 TQP Dev., LLC v. Wells Fargo & Co.,
   No. 2:12-cv-61-JRG, 2013 WL 6247363 (E.D. Tex. Dec. 2, 2013)..........................................3

 RULES

 Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii) ................................................................................................2, 4

 Patent Rule 4-3(b) ........................................................................................................................1, 4




                                                                       ii
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 4 of 14 PageID #: 19474




          Pursuant to local Patent Rule (P.R.) 4-3(b), as reflected in General Order 18-10,

 Defendants1 respectfully move to strike the February 13, 2019 Declaration of Dr. Stuart Long in

 Support of Plaintiff Fractus, S.A.’s Claim Constructions (ECF No. 183-1), the exhibits thereto

 (ECF No. 183-2 through 183-5) (collectively, the “Second Long Declaration”), and any references

 to the Second Long Declaration (Ex. E (subject matter underlined in red)) in Fractus’s claim

 construction brief (ECF No. 183). And because Defendants’ responsive claim construction briefing

 is due March 5, 2019, Defendants also respectfully request that the Court grant unopposed

 expedited briefing with Plaintiff’s five-page Response due on March 1, 2019 and no reply or sur-
 reply.

 I.       INTRODUCTION

          Concurrent with its opening claim construction brief, Fractus submitted a new expert

 declaration containing new opinions regarding indefiniteness and new exhibits in support of those

 opinions, neither of which was previously disclosed to Defendants in accordance with this Court’s

 Patent Rules. Fractus’s late disclosure violates “[b]oth the letter and the spirit of the Patent Rules,”

 which “require early and complete disclosure of extrinsic evidence relevant to claim construction.”

 Lodsys, LLC v. Brother Int’l Corp., No. 2:11-CV-90-JRG, 2013 WL 6442185, at *1 (E.D. Tex.

 Mar. 12, 2013). Specifically, Fractus’s untimely expert opinions and exhibits violate P.R. 4-3(b),

 which requires that each party serve a disclosure of the expert testimony on which it intends to

 rely in its claim construction briefing before briefing begins, including: (i) a complete statement

 of all opinions the expert will express and the basis and reasons for them, and (ii) the facts or data

 considered by the expert in forming those opinions. Because Fractus’s new indefiniteness opinions

 and exhibits are not within the scope of the disclosure it served on the Rule 4-3(b) deadline (as

 detailed below), they should be stricken, and Fractus should be precluded from relying on them.

          Fractus’s introduction of and reliance on the Second Long Declaration is wholly unjustified

 and prejudices Defendants by upending the orderly progression of the case as embodied in the

      1
          “Defendants” refers to all Defendants and Defendant-Intervenors in the related cases.



                                                    1
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 5 of 14 PageID #: 19475




 Patent Rules and schedule. In addition, Defendants are severely prejudiced due to limited time to

 fully research and respond to these new opinions and exhibits.

 II.    BACKGROUND

        According to P.R. 4-3(b), each party must “serve a disclosure of expert testimony

 consistent with Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii) or 26(a)(2)(C) for any expert on which it intends

 to rely to support its proposed claim construction or indefiniteness position or to oppose any other

 party’s proposed claim construction or indefiniteness position.” P.R. 4-3(b). The requirement of a

 disclosure consistent with Rule 26(a)(2)(B)(i)–(ii) was effective December 1, 2018 and “clarifies
 that P.R. 4-3 requires a complete statement of all opinions the witness will express and the basis

 and reasons for them, as well as the facts or data considered by the witness in forming them.”

 General Order 18-10, comment to P.R. 4-3 (citing Fed. R. Civ. P. 26(a)(2)(B)(i)–(ii)).

        In this case, the disclosure of expert testimony required by P.R. 4-3(b) was due on January

 14, 2019, as Fractus was aware (see Amended Dkt. Control Order (ECF No. 131); Ex. A

 (12/28/2018 email to Fractus from D. Tobin)). Accordingly, on January 14, 2019, the parties

 exchanged extrinsic evidence, including expert declarations. Defendants served the declaration of

 Dr. Mohammod Ali, and Fractus served a declaration by Dr. Stuart Long (“First Long

 Declaration”) (Ex. B). Fractus previously represented that it would rely on the First Long

 Declaration to support its claim construction positions (see ECF No. 132, at 3).

        Yet on February 13, 2019, concurrent with its claim construction brief, Fractus submitted

 a new declaration from Dr. Long (“Second Long Declaration”) (ECF No. 183-1 through 183-5),

 which adds several new opinions not within the scope of the First Long Declaration, including:

           new opinions regarding the term “situated around,” including (i) that it is “not a term
            of degree,” (ii) that a “person of ordinary skill would understand that frequency band
            is ‘situated around’ a given frequency if its lower bound is below that frequency and
            the upper bound above it,” and (iii) that the specification’s disclosure of GSM bands
            gives the term “objective boundaries”;
           new opinions regarding the term “impedance pattern,” including (i) the meaning of
            “impedance pattern,” (ii) how impedance measurements are allegedly “recorded and
            described using a graphical representation,” (iii) how the graphical representations in
            the ’541 patent are allegedly “also commonly used in industry,” and (iv) that the term


                                                  2
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 6 of 14 PageID #: 19476



                “impedance pattern” is used in the field of radio engineering; and
               new opinions on what it means for radiation and impedance patterns to be “similar” or
                “substantially similar” in multiple frequency bands.
 (See, e.g., Ex. C (redline comparing text of First and Second Long Declarations), at ¶¶ 9–10, 16–

 17, 19–22.)

            In addition, the Second Long Declaration relies on new evidence that was not timely

 disclosed. For example, the Second Long Declaration cites (i) U.S. Patent No. 8,941,541 (ECF

 No. 183-1, at ¶ 20 (citing ECF No. 183-3)); (ii) product documentation of unknown provenance

 regarding an antenna from Radio Frequency Systems (RFS) (id. at ¶ 20 (citing ECF No. 183-5));
 and (iii) a 1998 paper titled “Study of Impedance and Radiation Properties of a Concentric

 Microstrip Triangular-Ring Antenna and Its Modeling Techniques Using FDTD Method” by Iti

 Saha Misra and S. K. Chowdhury (id. at ¶¶20-21 (citing ECF No. 183-4)). Dr. Long did not cite

 any of this evidence in the First Long Declaration, and Fractus did not disclose to Defendants that

 it intended to rely on any of this other extrinsic evidence until February 7, 20182—after the parties

 submitted their Joint Claim Construction and Pre-Hearing Statement (ECF No. 132, Ex. B).3

 III.       ARGUMENT

            The Second Long Declaration and new exhibits thereto are outside the scope of Fractus’s

 January 14 disclosure and, therefore, prohibited under P.R. 4-3(b). Consequently, the remedy is to

 strike the Second Long Declaration and any reference to it in Fractus’s Opening Claim

 Construction Brief. See TQP Dev., LLC v. Wells Fargo & Co., No. 2:12-cv-61-JRG, 2013 WL

 6247363, at *4 (E.D. Tex. Dec. 2, 2013) (striking expert declaration because plaintiffs “failed to

 disclose the extrinsic expert opinions . . . before the start of claim construction briefing, as required

 by P.R. 4-3(b),” and striking extrinsic dictionary definition not identified in P.R. 4-3 disclosure).


        2
          Counsel for Fractus belatedly disclosed its intent to rely on the Misra and Chowdhury
 article (ECF No. 183-4) but said nothing about U.S. Patent No. 8,941,541 (ECF No. 183-3) or the
 RFS document (ECF No. 183-5) (see Ex. D (2/7/2019 email from Fellowes)).
        3
        That one reference was part of the prior art that Defendants previously disclosed to Fractus
 is immaterial to Fractus’s obligation to disclose its expert’s intent to rely on these documents.



                                                     3
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 7 of 14 PageID #: 19477



        A.      A Party May Not Rely upon New Expert Testimony Disclosed for the First
                Time with the Party’s Claim Construction Brief.
        The Local Patent Rules and this District’s case law preclude parties from introducing new

 expert testimony with their claim construction briefs. In Lodsys, this Court held that a party must

 disclose its expert declaration in advance of claim construction briefing because the purpose of

 P.R. 4-3(b) “is to ensure that each party makes a substantive and informative disclosure of any

 intended sworn declaration which they may seek to rely upon in their claim construction briefing,”

 and that to “do anything less makes Patent Rule 4-3(b) essentially meaningless.” Lodsys, 2013 WL

 6442185, at *2. In keeping with Lodsys, P.R. 4-3(b) was subsequently amended to specifically

 require a disclosure that meets the requirements of Federal Rule 26(a)(2)(b)(i)–(ii)—namely, one

 that includes “a complete statement of all opinions the witness will express and the basis and

 reasons for them” and “the facts or data considered by the witness in forming them.” P.R. 4-3(b);

 Fed. R. Civ. P. 26(a)(2)(b)(i)–(ii). In its comment to the amendment, the Court further reiterated

 that any declaration submitted to support later claim construction briefing must be “within the

 scope of the earlier disclosure.” General Order 18-10, comment to P.R. 4-3.

        B.      Fractus Violated P.R. 4-3(b) by Relying on the Second Long Declaration.

        In violation of P.R. 4-3(b), Fractus relied upon a new expert declaration from Dr. Long that

 was produced for the first time as an exhibit to Fractus’s Opening Claim Construction Brief (see

 ECF No. 183 at 7, 14, 18, 22–25, 30 (citing Second Long Declaration (ECF No. 183-1)); Ex. E
 (subject matter underlined in red)). As discussed above, the Second Long Declaration contains

 numerous new opinions that are outside the scope of the First Long Declaration. In addition, the

 Second Long Declaration relies on and attaches new extrinsic evidence that was not disclosed in

 connection with the First Long Declaration or the Joint Claim Construction Statement (compare

 ECF No. 183-1 ¶¶ 20-21 with ECF No. 132, Ex. B). Thus, the First Long Declaration was not a

 “complete statement of all opinions the witness will express,” nor did it include “the facts or data

 considered by the witness in forming them,” as required. Accordingly, the Second Long

 Declaration violates P.R. 4-3(b).



                                                  4
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 8 of 14 PageID #: 19478




           C.     Fractus’s Late Disclosure Was Not Justified and Prejudices Defendants.

           Fractus cannot justify its late disclosure. Although Fractus represented on a meet-and-

 confer that the Second Long Declaration was prompted by changes in Defendants’ indefiniteness

 positions and was therefore appropriate as “rebuttal” to Dr. Ali’s declaration, Fractus can point to

 no such changes. To the contrary, Defendants clearly identified the relevant indefiniteness issues

 before the parties provided their P.R. 4-3 disclosures. Indeed, the new opinions in the Second Long

 Declaration relate to issues that Defendants’ identified in their invalidity contentions served over

 three months before the P.R.4-3 deadline. See Ex. F at 143–44 (identifying “situated around” as
 an indefinite term of degree); id. at 29, 139–40 (identifying “impedance pattern” as indefinite for

 not have a well-understood meaning in the art and not being described in the asserted patents); id.

 at 137–38 (identifying “similar” and “substantially similar” as indefinite for a lack of guidance in

 the intrinsic record on how to make a comparison). And Fractus had Dr. Ali’s declaration for a

 month yet made no attempt to seek leave to file a “rebuttal” declaration prior to the filing of its

 opening claim construction brief. Thus, Fractus cannot avoid the P.R. 4-3 deadline under the guise

 of rebuttal.

           Fractus’s late disclosure prejudices Defendants by interfering with the orderly progression

 of the case as embodied in the Patent Rules and schedule. And Defendants are severely prejudiced

 due to limited time to fully research and respond to these new opinions and exhibits.

 IV.       CONCLUSION

           For the foregoing reasons, Defendants respectfully request that this Court strike the

 Second Long Declaration (ECF No. 183-1), its exhibits (ECF No. 183-2 through 183-5), and any

 references to the declaration in Fractus’s claim construction brief (see Ex. E (subject matter

 underlined in red)).4



       4
        If the Court denies this motion, Defendants request alternative relief; namely, that the case
 schedule be modified to permit full discovery of Plaintiff’s expert prior to Defendants’ brief (or an
 opportunity to supplement, which would necessitate rescheduling of the Markman hearing).



                                                    5
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 9 of 14 PageID #: 19479



                                                 Respectfully submitted,

  DATED: February 20, 2019

  NORTON ROSE FULBRIGHT US LLP                   GIBSON, DUNN & CRUTCHER LLP

  Brett C. Govett                                /s/ Benjamin Hershkowitz
  NORTON ROSE FULBRIGHT US LLP                   Josh Krevitt
  2200 Ross Avenue, Suite 3600                   Benjamin Hershkowitz
  Dallas, TX 75201                               GIBSON, DUNN & CRUTCHER LLP
  Telephone: (214) 855-8118                      200 Park Avenue
  brett.govett@nortonrosefulbright.com           New York, NY 10166-0193
                                                 Telephone: (212) 351-4000
  Daniel S. Leventhal                            jkrevitt@gibsondunn.com
  NORTON ROSE FULBRIGHT US LLP                   bhershkowitz@gibsondunn.com
  Fulbright Tower
  1301 McKinney, Suite 5100                      Neema Jalali
  Houston, TX 77010-3095                         Lead Attorney
  Telephone: (713) 651-8360                      GIBSON, DUNN & CRUTCHER LLP
  daniel.leventhal@nortonrosefulbright.com       555 Mission Street
                                                 San Francisco, CA 94105
                                                 Telephone: (415) 393-8258
                                                 njalali@gibsondunn.com

                                                 Eric T. Syu
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 3161 Michelson Drive
                                                 Irvine, CA 92612-4412
                                                 Telephone: (949) 451-3800
                                                 esyu@gibsondunn.com

                                                 Nathan R. Curtis (#24078390)
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 2100 McKinney Avenue, Suite 1100
                                                 Dallas, TX 75201-6912
                                                 Telephone: (214) 698-3100
                                                 ncurtis@gibsondunn.com

                                                 Counsel for Defendant AT&T Mobility LLC

  POTTER MINTON                                  ALSTON & BIRD LLP

  Michael E. Jones (TX Bar No. 10929400)         /s/ Ross R. Barton
  POTTER MINTON, a Professional
  Corporation                                    Ross R. Barton (NC Bar No. 37179)
  110 North College Avenue, Suite 500            J. Ravindra Fernando (NC Bar No. 49199)



                                             6
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 10 of 14 PageID #: 19480



  Tyler, TX 75702                                ALSTON & BIRD LLP
  Phone: 903-597-8311                            101 South Tryon Street, Suite 4000
  Fax: 903-593-0846                              Charlotte, North Carolina 28280
  Email: mikejones@potterminton.com              Phone: (704) 444-1000
                                                 Fax: (704) 444-1111
                                                 Email: ross.barton@alston.com
                                                 Email: ravi.fernando@alston.com

                                                 Michael J. Newton (TX Bar No. 24003844)
                                                 Brady Cox (TX Bar No. 24074084)
                                                 ALSTON & BIRD LLP
                                                 2200 Ross Avenue, Suite 2300
                                                 Dallas, Texas 75201
                                                 Phone: (214) 922-3400
                                                 Fax: (214) 922-3899
                                                 Email: mike.newton@alston.com
                                                 Email: brady.cox@alston.com

                                                 Darlena H. Subashi (NC Bar No. 53142)
                                                 ALSTON & BIRD LLP
                                                 90 Park Avenue
                                                 New York, New York 10016
                                                 Phone: (212) 210-1277
                                                 Fax: (212) 210-9444
                                                 Email: darlena.subashi@alston.com
                                                 *Admitted to practice in Massachusetts and
                                                 North Carolina only

                                                 Counsel for Defendant Cellco Partnership
                                                 d/b/a/ Verizon Wireless

  SMITH WEBER LLP                                MCGUIREWOODS LLP

  Robert W. Weber (Texas Bar No. 21044800)       /s/ Shaun W. Hassett
  SMITH WEBER LLP
  5505 Plaza Drive                               Shaun W. Hassett (Texas Bar No. 24074372)
  P.O. Box 6167                                  Lead Attorney
  Texarkana, TX 75505                            MCGUIREWOODS LLP
  Telephone: 903.223.5656                        2000 McKinney Ave., Suite 1400
  Facsimile: 903.223.5652                        Dallas, TX 75201
  bweber@smithweber.com                          Telephone: 214.932.6400
                                                 Facsimile: 214.932.6499
                                                 shassett@mcguirewoods.com

                                                 David E. Finkelson (pro hac vice)
                                                 MCGUIREWOODS LLP



                                             7
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 11 of 14 PageID #: 19481



                                           800 East Canal Street
                                           Richmond, VA 23219
                                           Telephone: 804.775.1374
                                           Facsimile: 804.698.2264
                                           dfinkelson@mcguirewoods.com

                                           Counsel for Sprint Communications
                                           Company, L.P., Sprint Spectrum L.P., Sprint
                                           Solutions, Inc., and Nextel Operations, Inc.

                                           BAKER BOTTS L.L.P.

                                           /s/ David Tobin
                                           Douglas M. Kubehl
                                           Texas State Bar No. 00796909
                                           E-mail: doug.kubehl@bakerbotts.com
                                           Jeffery D. Baxter
                                           Texas State Bar No. 24006816
                                           E-mail: jeff.baxter@bakerbotts.com
                                           David Tobin
                                           Texas State Bar No. 24060735
                                           E-mail: david.tobin@bakerbotts.com
                                           Cason G. Cole
                                           Texas State Bar No. 24109741
                                           E-mail: cason.cole@bakerbotts.com
                                           BAKER BOTTS L.L.P.
                                           2001 Ross Avenue
                                           Dallas, Texas 75201
                                           Telephone: (214) 953-6500
                                           Facsimile: (214) 953-6503

                                           Sarah J. Guske
                                           California State Bar No. 232467
                                           E-mail: sarah.guske@bakerbotts.com
                                           BAKER BOTTS L.L.P.
                                           101 California St.
                                           San Francisco, CA 94111
                                           Telephone: (415) 291-6200
                                           Facsimile: (214) 953-6503

                                           Syed K. Fareed
                                           Texas State Bar No. 24065216
                                           E-mail: syed.fareed@bakerbotts.com
                                           Valerie Barker
                                           Texas State Bar No. 24087141
                                           E-mail: valerie.barker@bakerbotts.com



                                       8
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 12 of 14 PageID #: 19482



                                           Bailey Morgan Watkins
                                           Texas State Bar No. 24102244
                                           E-mail: bailey.watkins@bakerbotts.com
                                           BAKER BOTTS L.L.P.
                                           98 San Jacinto Blvd #1500
                                           Austin, TX 78701
                                           Telephone: (512) 322-2500
                                           Facsimile: (214) 953-6503

                                           Counsel for T-Mobile USA, Inc., and
                                           T-Mobile US, Inc.

  FINDLAY CRAFT, P.C.                      CARLSON, CASPERS,
                                           VANDENBURGH & LINDQUIST, P.A.
  Eric H. Findlay
  State Bar No. 00789886                   /s/ Dennis C. Bremer
  Brian Craft                              Philip P. Caspers
  State Bar No. 04972020                   Timothy A. Lindquist
  FINDLAY CRAFT, P.C.                      Dennis C. Bremer
  102 N. College Ave., Ste. 900            Matthew J. Goggin
  Tyler, TX 75702                          Iain A. McIntyre
  (903) 534-1100 Telephone                 Bradley W. Micsky
  (903) 534-1137 Facsimile                 Caroline L. Marsili
  efindlay@findlaycraft.com                CARLSON, CASPERS,
  bcraft@findlaycraft.com                  VANDENBURGH & LINDQUIST, P.A.
                                           225 South Sixth Street, Suite 4200
                                           Minneapolis, Minnesota 55402
                                           (612) 436-9600 Telephone
                                           (612) 436-9605 Facsimile
                                           pcaspers@carlsoncaspers.com
                                           tlindquist@carlsoncaspers.com
                                           dbremer@carlsoncaspers.com
                                           mgoggin@carlsoncaspers.com
                                           imcintyre@carlsoncaspers.com
                                           bmicsky@carlsoncaspers.com
                                           cmarsili@carlsoncaspers.com

                                           Counsel for CommScope Technologies LLC

                                           LAW OFFICE OF PETER J. AYERS,
                                           PLLC

                                           /s/ Peter J. Ayers
                                           Peter J. Ayers
                                           Texas Bar No. 24009882
                                           2200 Bowman Avenue



                                       9
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 13 of 14 PageID #: 19483



                                        Austin, Texas 78703
                                        Telephone: (512) 771-3070
                                        Facsimile: (512) 520-4459
                                        peter@ayersiplaw.com

                                        Counsel for Intervenor-Defendant CellMax
                                        Technologies, AB




                                       10
Case 2:18-cv-00135-JRG Document 197 Filed 02/20/19 Page 14 of 14 PageID #: 19484



                              CERTIFICATE OF CONFERENCE

        I hereby certify that I met and conferred with counsel for Fractus on Friday, February 15,

 2019, and counsel for Fractus indicated that they oppose striking the Second Long Declaration. I

 also certify that on a February 20, 2019 telephonic conference, counsel for Fractus stated that they

 would not oppose an expedited briefing schedule with Plaintiff’s five-page Response due on March

 1, 2019 (so long as this motion were filed on February 20, 2019, even if after 5:00 p.m.) and no

 reply or sur-reply.

                                                      /s/ Neema Jalali
                                                      Neema Jalali



                                 CERTIFICATE OF SERVICE

        I hereby certify that counsel of record who are deemed to have consented to electronic

 service are being served this February 20, 2019 with a copy of this document via electronic mail.

                                                      /s/Ross R. Barton
                                                      Ross R. Barton
